 

Exhibit 10.24

Summary of Director Compensation

Directors who are not employees of Mattersight or any of its subsidiaries
(“Non-Employee Directors”) receive a fixed annual fee for their contributions to
the board of directors, the amount of which is calculated for each director
based on the following assumptions:

 

•

$1,500 per board meeting (assuming four per year) plus an additional $500 per
meeting for the Chairman of Board;

 

•

$2,000 per Audit Committee meeting (assuming eight per year) plus an additional
$500 per meeting for the Audit Committee chairman;

 

•

$2,000 per Compensation Committee meeting (assuming four per year) plus an
additional $500 per meeting for the Compensation Committee chairman; and

 

•

$2,000 per Nominating and Corporate Governance Committee meeting (assuming three
per year) plus an additional $500 per meeting for the Nominating and Corporate
Governance Committee chairman.

The Company also reimburses directors for their travel-related expenses incurred
in attending meetings of the board of directors and its committees; however,
Mattersight has adopted the practice of holding meetings of the board of
directors and its committees by video conference, thereby minimizing the need to
reimburse for these expenses.

In addition to meeting attendance fees, Non-Employee Directors are eligible to
receive, under the Mattersight Corporation 1999 Stock Incentive Plan (the “1999
Plan”):  (i) an option to purchase 50,000 shares of Mattersight Common Stock,
$.01 par value (“Common Stock”) upon commencement of service as a director (an
“Initial Grant”); and (ii) an option to purchase 10,000 shares of Common Stock
on the day after each annual meeting of stockholders during which such service
continues (an “Annual Grant”).

Stock options granted to Non-Employee Directors have an exercise price per share
equal to the fair market value of a share of Common Stock on the grant date and
a maximum term of ten years.  Each Initial Grant vests ratably over a period of
48 months from the end of the month following the grant date.  Each Annual Grant
will vest 25% on May 31st of the year following the grant date, with the
remaining balance vesting over the following three quarters.

In addition to the foregoing options, at its February 2009 meeting, as ratified
by Unanimous Written Consent, the board of directors agreed to an additional
grant of stock options under the 1999 Plan.  Each Non-Employee Director received
an option to purchase 50,000 shares of Common Stock.  These stock options have
an exercise price per share equal to the fair market value of a share of Common
Stock on the grant date, which was February 18, 2009, and a maximum term of ten
years. These options are fully vested.

By unanimous written consent effective September 11, 2014, each of the Company’s
Board of Directors received 10,000 shares of restricted Common Stock, which are
fully vested. Commencing in 2015, in addition to the Annual Grant, each
non-employee director will receive 10,000 shares of restricted Common Stock
annually, the day after the Company’s annual stockholders’ meeting, which will
vest in equal quarterly increments over four quarters.

 